Citation Nr: 1745415	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which in relevant part denied the Veteran's claim for a TDIU.  Jurisdiction subsequently transferred to the San Diego, California RO. 

The Veteran presented testimony at a Travel Board hearing held at his local RO before the undersigned Veterans Law Judge in March 2012.  A transcript is of record.

During the pendency of the appeal of the RO's denial of the Veteran's TDIU claim, a separate rating decision was issued increasing the disability rating for the Veteran's service-connected major depressive disorder from 70 percent to 100 percent, effective March 30, 2012.  In April 2014, the Board recharacterized the above-noted issue on appeal as "entitlement to a TDIU prior to March 30, 2012," inaccurately stating that a TDIU could not be granted during the time in which the Veteran was in receipt of a 100 percent rating, because a total evaluation was the greater benefit of the two.  This failed to acknowledge that a higher benefit remained available; if the Board were to find that a TDIU was warranted based solely on the disabling effect of the Veteran's service-connected sarcoidosis, special monthly compensation would then be available at the housebound rate under 38 U.S.C. § 1114(k) for one disability rated at 100 percent with additional unrelated disability rated at 60 percent or greater.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  The issue on appeal has therefore been returned to the original characterization: entitlement to a TDIU.

 
FINDING OF FACT

The Veteran failed, without good cause, to report to any of a number of scheduled VA examinations necessary to determine whether his service-connected disabilities alone rendered him incapable of obtaining and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The claim of entitlement to a TDIU rating lacks legal merit due to the Veteran's failure to report for a necessary VA examination. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its April 2014 Remand, the Board directed that the Veteran be scheduled for a VA examination to evaluate the status of his disabilities and to obtain an opinion as to the extent of the service-connected disabilities' effect on the Veteran's ability to secure or follow a substantially gainful occupation.  In the Remand, the Board set forth notice to the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim, per 38 C.F.R. §§ 3.158, 3.655.

The record reflects that the Veteran was sent notice of a number of scheduled examinations, to which he failed to report, including examinations in September 2015, December 2015, November 2016, and January 2017.  An October 2015 report of general information from a telephone call with the Veteran documents that he reported that VA had the correct address for him, but that he just forgot about his appointments.  The Veteran was again sent notice in October 2015 that he would be scheduled for a VA examination and that failure to report for the examination may lead to denial of his claim.  The C&P Examination Inquiry printout reflects the same address which the Veteran confirmed by phone in October 2015, and indicates that he again failed to report to his scheduled examinations.  An invoice from a contracted VA examination provider is of record stating that the Veteran did not appear for his November 2016 examination.  A final attempt was made, with notice sent to the Veteran in November 2016, but the Veteran again did not report to his January 2017 VA examination.

It is the claimant's responsibility to keep VA advised of his whereabouts in order to facilitate development of a claim.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As stated by the Court, "[t]he duty to assist is not always a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim. 38 C.F.R. § 3.655(a).  The Veteran's claim for a TDIU is a claim for increase; that is, it is not an original compensation claim, and the disposition of the claim is entirely dependent upon the severity of and functional impairment resulting from disabilities which have already been service connected.  By law, when a VA examination is scheduled in conjunction with a claim for increase, and a claimant fails to appear for said examination without good cause, the claim shall be denied.  38 C.F.R. § 3.655(b).

The Board recognizes that there has been some difficulty in contacting the Veteran via mail due to his relocations between Nevada and California, with a number of mailings being returned as undeliverable.  However, there is no evidence of record clearly showing that the Veteran did not receive notice of his scheduled examinations, and further, the October 2015 Report of General Information confirms that the Veteran in fact had actual notice of at least the September 2015 examination.  The Board does not find the fact that the Veteran forgot the scheduled appointments to represent "good cause" as defined under 38 C.F.R. § 3.655 (with examples including but not limited to illness or hospitalization of the claimant, death of an immediate family member, etc...).   

As the Veteran failed to report for a number of examinations scheduled for his claim of entitlement to a TDIU and has not shown good cause for failing to appear, denial of a TDIU based on the application of 38 C.F.R. § 3.655(b) is warranted.

Finally, the Board finds that notwithstanding VA's duty to notify and assist, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as VA is not required to provide further assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (2) (West 2014); see also 38 C.F.R. §§ 3.159, 3.326 (2017). For the reasons set forth above, the Board finds that the Veteran's claim of entitlement to a TDIU lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claim at the RO-level will result in a grant of any benefit sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Thus, the Board finds that further development is not warranted and the Veteran is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

Because of the Veteran's failure to report for VA examinations in connection with a claim for increase without good cause, the claim of entitlement to a TDIU must be denied. 38 C.F.R. § 3.655(b).


ORDER

A TDIU is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


